United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
MINNEAPOLIS VETERANS MEDICAL
CENTER, Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0650
Issued: October 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2020 appellant filed a timely appeal from a December 30, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted March 4, 2019 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 1, 2019 appellant, then a 53-year-old painter, filed a traumatic injury claim (Form
CA-1) alleging that on March 4, 2019, when painting door frames, he experienced pain in his right
shoulder and sustained a muscle strain from repetitive motion while in the performance of duty.
He did not immediately stop work.
In an April 12, 2019 medical report, Steven S. Williamson, a physician assistant, indicated
that appellant had right shoulder pain, which began gradually five weeks earlier. He attributed
appellant’s symptoms to multiple injuries, including overuse from his work as a painter.
Mr. Williamson noted that appellant had full active and passive range of motion, normal muscle
strength, and intact sensation. An x-ray of the right shoulder of even date, revealed intact
glenohumeral and acromioclavicular (AC) joint spaces, no fracture, and no dislocation.
Mr. Williamson diagnosed right shoulder pain.
An April 23, 2019 magnetic resonance imaging (MRI) scan of the right shoulder
demonstrated moderate severity supraspinatus tendon tendinopathy with a focal partial-thickness
intrasubstance and undersurface tear within the anterior third, mild subscapular tendinopathy
without tearing, tendinopathy and longitudinal partial-thickness split tearing within the biceps
tendon, mild hypertrophic change of the AC joint, and no evidence of fracture.
In a medical report dated April 26, 2019, Dr. Jack G. Skendzel, a Board-certified
orthopedist, indicated that appellant presented with a gradual onset of right shoulder pain that he
attributed to overuse from painting. He reported performing overhead lifting six to eight months
earlier and felt a tear in his right shoulder, but the pain resolved, only to return six weeks prior to
the current examination. Dr. Skendzel noted tenderness over the right biceps tendon and mild
muscle weakness of the supraspinatus. He reviewed the MRI scan findings and diagnosed right
shoulder pain, high-grade partial-thickness rotator cuff tear, and partial-thickness biceps tendon
tear. Dr. Skendzel recommended arthroscopic shoulder surgery with right rotator cuff repair.
In an employing establishment work capacity evaluation form dated May 8, 2019,
Dr. Skendzel noted that appellant required surgery for an injury he sustained six to eight months
prior. He returned appellant to full-time work without restrictions.
OWCP informed appellant in a May 21, 2019 development letter that, when his claim was
first received, it appeared to be a minor injury that resulted in minimal or no lost time from work,
and, therefore, payment of a limited amount of medical expenses was administratively approved
without formal consideration of the merits of his claim. It noted that it reopened his claim for
consideration of the merits. OWCP advised appellant of the deficiencies of his claim, requested
additional factual and medical evidence, and provided a questionnaire for his completion. It
afforded him 30 days to respond.
In response to OWCP’s questionnaire, appellant submitted a May 28, 2019 statement,
indicating his injury occurred while he was repetitively painting overhead doorframes, hall frames,
ceiling lines, bathroom entry frames, and bases for six hours a day. He reported the immediate
effect of the injury was pain and numbness when lifting his right arm over his head. Appellant

2

further reported that he did not have similar symptoms prior to the injury and he had not
participated in activities outside of his employment. He noted that he believed the injury would
heal by itself, but after six weeks he still had symptoms and sought medical attention.
In a letter dated May 31, 2019, Dr. Skendzel noted initially treating appellant on April 26,
2019, for shoulder pain that had been present for six weeks. Appellant noted that his symptoms
were the result of overuse while working as a painter. He also reported performing overhead lifting
six to eight months prior and felt a tear in his right shoulder, but the pain resolved. Dr. Skendzel
noted on examination that appellant had limited strength of the supraspinatus with pain. He
diagnosed high-grade partial-thickness rotator cuff tear with partial-thickness tear involving the
biceps tendon. Dr. Skendzel recommended a rotator cuff repair and biceps tenodesis. He opined
that the activity that caused this injury was repetitive in nature and a tear of the biceps tendon and
rotator cuff might be consistent with the tear he experienced six to eight months prior to his visit.
By decision dated June 27, 2019, OWCP denied appellant’s traumatic injury claim finding
that the medical evidence submitted was insufficient to establish causal relationship between his
diagnosed medical condition and the accepted March 4, 2019 employment incident.
OWCP continued to receive evidence. In an employing establishment work capacity
evaluation form dated July 15, 2019, Dr. Skendzel noted that appellant was injured in March 2019
while working as a painter. He recommended surgical intervention and returned appellant to fulltime work without restrictions.
Appellant submitted an August 12, 2019 report from Emily C. Petersen, a physician
assistant, who provided treatment for progressively worsening right shoulder pain, limited motion,
and weakness from overuse as a painter. Ms. Petersen noted the presence of a high-grade partialthickness rotator cuff tear and partial-thickness biceps tendon tearing on a right shoulder MRI scan.
Appellant reported that his pain began in March 2019 when he was working on a project, which
required painting 50 door frames. He believed the continuous back and forth motion of painting
caused the right shoulder pain. Ms. Petersen diagnosed tear of the right rotator cuff and provided
work restrictions.
On October 7, 2019 appellant requested reconsideration.
By decision dated December 30, 2019, OWCP modified the prior decision finding that the
evidence of record was insufficient to establish a diagnosed medical condition in connection with
the accepted employment incident. It found, therefore, that the claim remained denied because the
medical component of appellant’s claim was not established as he submitted a report from a
physician assistant who was not recognized as a physician under FECA.2 Consequently, OWCP
concluded that the requirements had not been met to establish an injury as defined by FECA.

2

Id.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.12

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016).

7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018).

12

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ANALYSIS
The Board finds that appellant has met his burden of proof to establish a diagnosed medical
condition.
Dr. Skendzel, in his report dated April 26, 2019, indicated that appellant presented with a
gradual onset of right shoulder pain that he attributed to overuse from painting. He diagnosed right
shoulder pain, high-grade partial-thickness rotator cuff tear, and partial-thickness biceps tendon
tear. Similarly, on May 31, 2019 Dr. Skendzel diagnosed high-grade partial-thickness rotator cuff
tear with partial-thickness tear involving the biceps tendon. Additionally, in a work capacity
evaluation dated July 15, 2019, he noted that appellant was injured in March 2019 while working
as a painter. Therefore, the Board finds that the evidence of record establishes diagnosed medical
conditions.
The Board further finds, however, that the case is not in posture for decision as to whether
appellant’s diagnosed medical condition is causally related to the accepted March 4, 2019
employment incident.
OWCP has not reviewed the medical evidence of record regarding the issue of whether the
established diagnoses are causally related to the accepted March 4, 2019 employment incident.
Therefore, the case will be remanded to OWCP for consideration of the medical evidence on the
issue of causal relationship. Following such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a diagnosed medical
condition. The Board also finds, however, that the case is not in posture for a decision as to
whether his diagnosed medical conditions are causally related to the accepted March 4, 2019
employment incident.

5

ORDER
IT IS HEREBY ORDERED THAT the December 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 16, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

